Citation Nr: 0821002	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 through 
August 1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The veteran seeks service connection for depression.  
Although service connection for a nervous condition was 
denied by VA in an unappealed May 1995 rating decision, at 
that time the veteran was not diagnosed as having depression, 
nor did he claim such.  Since that time he has been diagnosed 
as having major depressive disorder.  Because service 
connection was not previously denied for depression, that 
disability must be considered de novo.  Boggs v. Peake, No. 
2007-7137 
(Fed. Cir. Mar. 26, 2008); see also Ephraim v. Brown, 82 
F.3d. 399, 402 
(Fed. Cir. 1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for depression.  
For service connection, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination. See Duenas v. Principi, 
18 Vet. App. 512 (2004). In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim. According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i). The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, there are current treatment records showing a 
diagnosis of major depressive disorder.  See March 2005 VA 
treatment record.  With regard to an in-service incurrence, 
the veteran's service medical records do show treatment in 
February 1963 for what the veteran described as "nerves" 
and "can't control temper."  There is, however, no 
definitive nexus between the veteran's current depression and 
this or any other in-service incident or treatment.  In March 
2006, a VA nurse practitioner suggested that the veteran's 
depression is related to his service, but relied only on the 
March 2005 report made by the veteran that his depression was 
documented since service.  At no time did the RO afford the 
veteran the benefit of an examination and opinion by a 
competent medical professional based upon the complete 
record.  There is insufficient competent medical evidence on 
file for the Board to make a decision on the issue of service 
connection for depression.  As such, a remand is required.

Before any such examination, the RO must ensure that the 
record is complete.  In the March 2005 VA report there is a 
notation that the veteran "has seen psychiatrists a few 
times in the past 30-years."  Record of psychiatric 
treatment dating as far back as thirty years ago would be 
highly relevant to the veteran's claim as this treatment 
would be in relatively close proximity to the veteran's 
service.  Under 38 C.F.R. § 3.159(c)(1) and (2), VA has a 
duty to assist the veteran in obtaining all relevant 
treatment records with regard to his claim.  This duty should 
be met, and the record complete, prior to affording the 
veteran a VA examination.  Also included in VA's duty to 
assist under 38 C.F.R. § 3.159(c)(2) are records from the 
Social Security Administration.  A March 1997 document 
suggests that, at that time, the veteran had a claim pending 
for Social Security Disability.  Any mental health records 
associated with this claim should be obtained and associated 
with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(1) is met by securing 
fully executed authorizations to obtain 
records from any treating mental health 
physician since the veteran's discharge 
from service, especially those noted by 
the veteran from the last thirty years 
(see March 2005 VA treatment note).  
Obtain the records from all physicians 
identified by the veteran and associate 
all such records with the claims folder.

2.  Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(2) is met by 
obtaining all relevant records since the 
veteran's active service from both VA 
treatment facilities and the Social 
Security Administration.  Associate all 
non-duplicative records with the claims 
folder.

3.  Once Remand Orders 1 and 2, above, are 
complete, afford the veteran a VA mental 
disorders examination to assess the 
current nature and etiology of his claimed 
depression.  The examiner should provide a 
current diagnosis and then, based upon all 
evidence of record, provide an opinion 
regarding the etiology of the veteran's 
depression by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
depression was caused by disease or injury 
during service? A complete rationale 
should be provided for any opinion 
expressed.

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

